Codes', J.
This case was tried before a justice of the peace for Payette county, and defendant was therein convicted and fined, and from the judgment of the justice of the peace defendant appealed to the district court, and from the judgment of the district court he has attempted to appeal to this court. It has been decided in the case of Higgins v. The State, at this term of the court, that under section twelve of the act of the Legislature, passed August 13, 1870, where an appeal has been taken from a justice’s court to the district, the judgment of the district court shall be final, without appeal to the Supreme Court. This court therefore has no jurisdiction of the case, and it is dismissed from the docket.
Dismissed.